 Case 2:20-cv-01484-MWF-KS Document 78 Filed 05/11/20 Page 1 of 2 Page ID #:1648




 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
 9                     CENTRAL DISTRICT OF CALIFORNIA

10 WILMINGTON SAVINGS FUND                  Case No.: 2:20-cv-01484-MWF-KS
   SOCIETY, FSB, as successor
11 indenture trustee for the 6.875%         ORDER GRANTING JOINT
   Senior Notes due 2019, the 8.25%         MOTION TO PARTIALLY STAY
12 Senior Notes due 2019, and the           PROCEEDINGS TO JUNE 30, 2020
   6.125% Senior Notes due 2034 of
13 Nine West Holdings, Inc.,
14              Plaintiff,
15
          vs.
16
     RICHARD L. DICKSON, et al,
17
                Defendants.
18
19
20        The Court having reviewed the Joint Motion to Partially Stay Proceedings
21 Until June 30, 2020 and Memorandum of Points and Authorities in Support Thereof
22 (the “Motion”), and for good cause shown,
23        IT IS ORDERED that The Motion is GRANTED and the hearing noticed for
24 June 8, 2020 is VACATED. The time (a) for the defendants to answer, move, or
25 otherwise respond to the Complaint; (b) for the parties to engage in counsel and court
26 conferences pursuant to Rules 16(b) or 26(f); and (c) for the parties to make initial
27 disclosures pursuant to Rule 26(a)(1) are stayed until June 30, 2020. The parties
28 may seek an additional extension or stay of the deadlines in advance of that date in
 Case 2:20-cv-01484-MWF-KS Document 78 Filed 05/11/20 Page 2 of 2 Page ID #:1649




 1 the event the Judicial Panel on Multidistrict Litigation has not ruled on the pending
 2
   motion to transfer this action as of the time of such further request.
 3
 4 Dated: May 11, 2020
 5                                        MICHAEL W. FITZGERALD
                                          United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
